United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2566
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Melissa Ilene Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: December 8, 2014
                            Filed: December 31, 2014
                                  [Unpublished]
                                 ____________

Before LOKEN, BYE, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      Melissa Williams pleaded guilty to one count of mail fraud in violation of 18
U.S.C. § 1342. The district court1 sentenced her to forty-one months of imprisonment


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
and ordered her to pay $175,147.32 in restitution. Arguing only that her trial counsel
rendered ineffective assistance during the plea negotiations and the sentencing
hearing, Williams appeals. Because ineffective-assistance-of-counsel claims are more
appropriately raised in a motion brought under 28 U.S.C. § 2255 after development
of a full record, we decline to address the claims in this direct appeal.

       Williams was a licensed insurance agent. Between July 2011 and January 2012,
she submitted fraudulent life insurance policy applications to two insurance
companies by forging the signatures of over fifty family members and friends on the
policy applications. After the fraudulent applications were approved and
unbeknownst to her family members and friends, Williams paid the premiums on the
policies in order to collect over $120,000 in advance commissions.

       Extensive plea negotiations between trial counsel and the government occurred
before Williams was even charged and resulted in the government agreeing not to seek
any money laundering or identity-theft-related criminal charges against Williams.
This agreement included a decision not to seek any potential counts of aggravated
identity theft under 18 U.S.C. § 1028A, which would have required mandatory
consecutive sentences of twenty-four months in addition to any other sentence
Williams received. For her part, Williams and her trial counsel agreed the total
amount of loss was over $120,000, triggering a ten-level increase in Williams's base
offense level under United States Sentencing Guidelines Manual (U.S.S.G.)
§ 2B1.1(b)(1)(F). They also agreed the offense involved ten or more victims,
triggering a two-level upward adjustment under U.S.S.G. § 2B1.1(b)(2). Finally,
Williams agreed to pay restitution to the two insurance companies in the total amount
of advance commissions she had received, without receiving a reduction or credit for
the approximately $62,000 in premiums she had paid to obtain the advance
commissions.




                                         -2-
       At the sentencing hearing, the district court adopted the presentence
investigation report's (PSR) recommendation to apply another two-level upward
adjustment under U.S.S.G. § 2B1.1(b)(11)(C)(i) for the unauthorized use of a means
of identification (the forged signatures) to obtain another means of identification (the
insurance policies themselves). Trial counsel did not object. The resulting advisory
guidelines range was 33-41 months. The district court then imposed a sentence of
forty-one months.

        Williams filed a timely appeal. On appeal, she claims the amount of loss
involved in her offense should have been reduced by the premiums she paid to obtain
the advance commissions, and thus her trial counsel should not have agreed to a loss
amount of more than $120,000. She also argues the two insurance companies were
the only victims because none of her family members or friends suffered a pecuniary
loss, and thus her trial counsel should not have agreed the offense involved ten or
more victims. Williams further argues the fraudulent life insurance policies were not
a means of identification, and thus her trial counsel should have objected to the two-
level increase under U.S.S.G. § 2B1.1(b)(11)(C)(i) for using one means of
identification to obtain another means of identification. Finally, Williams contends
her trial counsel should have objected to the amount of restitution because it exceeded
the loss the two insurance companies suffered after taking into account the premiums
Williams had paid.

        We do not typically address ineffective-assistance-of-counsel claims on direct
appeal. United States v. Cook, 356 F.3d 913, 919 (8th Cir. 2004). "We have
repeatedly held that claims of ineffective assistance of counsel are generally best
litigated in collateral proceedings, such as an action under 28 U.S.C. § 2255." United
States v. Schwarte, 645 F.3d 1022, 1034 (8th Cir. 2011). "We will consider
ineffective-assistance claims on direct appeal only where the record has been fully
developed, where not to act would amount to a plain miscarriage of justice, or where



                                          -3-
counsel's error is readily apparent." United States v. Ramirez-Hernandez, 449 F.3d
824, 827 (8th Cir. 2006) (citations omitted).

       The record has not been developed on the relationship between the extensive
plea negotiations involved in this case and the issues now raised on appeal. In
addition, trial counsel's alleged ineffectiveness is not readily apparent from the record
before us, and we do not believe a plain miscarriage of justice will occur if we do not
act on the ineffective-assistance claims on direct appeal. Accordingly, we decline to
consider Williams's claims at this time. We therefore affirm the judgment of the
district court.
                          ______________________________




                                          -4-